  Case 3:20-cv-00698-VLB Document 1 Filed 05/20/20 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

 DOTEXAMDR PLLC,
                                                       COMPLAINT
        Plaintiff,
                                                       JURY TRIAL DEMANDED
                  v.

 THE HARTFORD FIRE INSURANCE
 COMPANY, HARTFORD FINANICIAL
 SERVICES GROUP and COMMERCIAL
 INLAND MARINE HARTFORD FIRE
 INSURANCE COMPANY,

        Defendants.

       Plaintiff DOTEXAMDR PLLC (“Plaintiff”) brings this Complaint, alleging relief against

Defendants The Hartford Fire Insurance Company (“Hartford”), Hartford Financial Services

Group Inc. (“Hartford Financial”) and Commercial Inland Marine Hartford Fire Insurance

Company (“Marine”) and avers as follows:

                                     NATURE OF THE CASE

       1.        This is a civil action seeking declaratory relief arising from Plaintiff’s contract of

insurance with Defendants.

       2.        In light of the global coronavirus disease 2019 (“COVID-19”) pandemic and state

and local government orders (“Civil Authority Orders”) mandating that all non-essential in-store

businesses must shut down on March 31, 2020, Plaintiff’s chiropractic practice has suffered

business loss.




                                                   1
  Case 3:20-cv-00698-VLB Document 1 Filed 05/20/20 Page 2 of 13




       3.      Plaintiff’s insurance policy provides coverage for all non-excluded business losses,

and thus provide coverage here.

       4.      As a result, Plaintiff is entitled to declaratory relief that its business is covered for

all business losses that have been incurred in an amount greater than $150,000.00.

                                         JURISDICTION

       5.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332. There is complete diversity of citizenship between Plaintiff, a Texas citizen with its

principal place of business in Texas, and the Defendants, who are incorporated in Connecticut with

their principal place of business and headquarters in Connecticut. Further, the amount in

controversy necessary for diversity jurisdiction over a declaratory judgment action is measured by

the value of the alleged business losses. Id. § 1332(a). Plaintiff has suffered business losses in an

amount greater than $150,000.00.

       6.      This Court has personal jurisdiction over Defendants Hartford, Hartford Financial

and Marine. Defendants’ headquarters and principal place of business are located within the State

of Connecticut. Defendants are subject to general personal jurisdiction of this Court.

       7.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1) because

Defendants are residents of this District, because Defendants transact business in this District and

because a substantial part of the events giving rise to this claim, including drafting of Defendants’

insurance policy language, occurred in this District.




                                                  2
  Case 3:20-cv-00698-VLB Document 1 Filed 05/20/20 Page 3 of 13




                                             PARTIES

         8.    Plaintiff DOTEXAMDR PLLC owns and operates DOT Physicals & Chiropractic

Practice in the State of Texas. Plaintiff’s principal place of business is at 5646 Milton Street, Suite

326, Dallas, Texas 75206 (“Insured Property”).

         9.    Defendant Hartford is an insurance carrier that provides business interruption

insurance to Plaintiff. Hartford is headquartered at 1 Hartford Plaza, Hartford, Connecticut 06155.

         10.   Defendant Hartford is an insurance carrier who is the parent corporation to

Defendants Hartford and Marine. It is headquartered at 1 Hartford Plaza, Hartford, Connecticut

06155.

         11.   Defendant Marine underwrote the insurance provided to Plaintiff and is

headquartered at 1 Hartford Plaza, Hartford, Connecticut 06155.

         12.   At all relevant times, Defendants issued an insurance policy to Plaintiff (policy

number 20 UUN UX 2005) that includes coverage for business interruption losses incurred by

Plaintiff from November 21, 2019 through November 21, 2020 (“Policy”).               See Declaration,

attached hereto as Exhibit 1.

         13.   The Policy, currently in full effect, includes coverage for, among other things,

business personal property, business income, special business income, and professional business

income loss.

         14.   Plaintiff was discouraged by Defendants to submit a claim, advising Plaintiff it did

not cover losses as a result of this pandemic. Pursuant to its policy seeking coverage under this




                                                  3
  Case 3:20-cv-00698-VLB Document 1 Filed 05/20/20 Page 4 of 13




policy. Defendants assert, inter alia, that Plaintiff did not suffer physical damage to its property

directly and stating other reasons why Plaintiff is not purportedly entitled to coverage for the losses

and damages claimed. Defendants’ denial of Plaintiff’s claim relied in part on the Virus Exclusion

Clause.

                                   FACTUAL BACKGROUND

  I.      Insurance Coverage

          15.   Plaintiff faithfully paid policy premiums to Defendants, specifically to provide,

among other things, additional coverages in the event of business interruption or closures by order

of Civil Authority and for business loss for property damage.

          16.   The terms of the Policy explicitly provide for insurance coverage for actual loss of

business income Plaintiff sustains, along with any actual, necessary and reasonable extra expenses

incurred, when access to the Insured Property is specifically prohibited by order of civil authority.

This additional coverage is identified as coverage under “Civil Authority.”

          17.   The Policy is an all-risk policy, insofar as it provides that covered causes of loss

under the policy provides coverage for all covered losses, including but not limited to direct

physical loss and/or direct physical damage, unless a loss is specifically excluded or limited in the

Policy.

          18.   The Policy also provides coverage for damages resulting from business interruption

when there is property damage.




                                                  4
  Case 3:20-cv-00698-VLB Document 1 Filed 05/20/20 Page 5 of 13




       19.      Defendant provides for a Virus Exclusion under the policy.       The exclusion for

viruses does not apply to this pandemic.

       20.     Nonetheless, based on information and belief, Defendants have accepted Plaintiff’s

policy premiums with no intention of providing any coverage for business losses or the Civil

Authority extension due to a loss and shutdown and property damage.

 II.   The Coronavirus 2-10 Pandemic

       21.     The scientific community, and those personally affected by the virus, recognize

COVID-19 as a cause of real physical loss and damage. It is clear that contamination of the Insured

Property would be a direct physical loss requiring remediation to clean the premises and all related

equipment.

       22.     On information and belief, the virus that causes COVID-19 remains stable and

transmittable in airborne aerosols for up to three hours, up to four hours on copper, up to 24 hours

on cardboard and up to two to three days on plastic and stainless steel. See

https://www.nih.gov/news-events/news-releases/new-coronavirus-stable-hours-surfaces            (last

visited April 9, 2020).

       23.     The CDC has issued a guidance recommending that gatherings of more than 10

people must not occur. People in congregate environments, which are places where people live,

eat, and sleep in proximity, face increased danger of contracting COVID-19.




                                                 5
  Case 3:20-cv-00698-VLB Document 1 Filed 05/20/20 Page 6 of 13




       24.     The global COVID-19 pandemic is exacerbated by the fact that the deadly virus

physically infects and stays on surfaces of objects or materials, “fomites,” for up to twenty-eight

(28) days.

       25.     China, Italy, France, and Spain have implemented procedures requiring the

cleaning and fumigating of public areas prior to allowing them to re-open publicly due to the

intrusion of microbials.

III.   Civil Authority

       26.     On March 13th, 2020, the State of Texas issued a State of Emergency as a result of

the COVID-19 pandemic.

       27.     On March 19, 2020 the State of Texas issued an order recommending avoiding

crowds in excess of 10 people. The order also closed restaurants, bars and gyms. The staffing for

other businesses was limited to essential employees who could not work remotely.

       28.     On March 22, 2020, Dallas County issued a shelter in place order.

       29.     On March 31, 2020 the State of Texas issued an order that no one was entitled to

leave their house except for essential activities as a result of COVID-19.

       30.     On April 2, 2020, Dallas County cited businesses that operated in violation of the

County’s shut down orders.

       31.     As a direct consequence of the stay-at-home orders for public safety issued by the

State of Texas, Plaintiff’s chiropractic practice have been unable to operate. Accordingly, Plaintiff

inquired about coverage with his carrier.




                                                 6
  Case 3:20-cv-00698-VLB Document 1 Filed 05/20/20 Page 7 of 13




        32.     Further, on April 10, 2020, President Trump seemed to support insurance coverage

for business loss like that suffered by the Plaintiff.

                REPORTER: Mr. President may I ask you about credit and debt as
                well. Many American individuals, families, have had to tap their
                credit cards during this period. And businesses have had to draw
                down their credit lines. Are you concerned Mr. President that that
                may hobble the U.S. economy, all that debt number one? And
                number two, would you suggest to credit card companies to reduce
                their fees during this time?

                PRESIDENT TRUMP: Well it’s something that we’ve already
                suggested, we’re talking to them. Business interruption insurance,
                I’d like to see these insurance companies—you know you have
                people that have paid. When I was in private, I had business
                interruption. When my business was interrupted through a hurricane
                or whatever it may be, I’d have business where I had it, I didn’t
                always have it, sometimes I had it, sometimes, I had a lot of different
                companies. But if I had it I’d expect to be paid. You have people. I
                speak mostly to the restaurateurs, where they have a restaurant,
                they’ve been paying for 25, 30, 35 years, business interruption.
                They’ve never needed it. All of a sudden they need it. And I’m very
                good at reading language. I did very well in these subjects, OK. And
                I don’t see the word pandemic mentioned. Now in some cases it is,
                it’s an exclusion. But in a lot of cases I don’t see it. I don’t see it
                referenced. And they don’t want to pay up. I would like to see the
                insurance companies pay if they need to pay, if it’s fair. And they
                know what’s fair, and I know what’s fair, I can tell you very quickly.
                But business interruption insurance, that’s getting a lot money to a
                lot of people. And they’ve been paying for years, sometimes they
                just started paying, but you have people that have never asked for
                business interruption insurance, and they’ve been paying a lot of
                money for a lot of years for the privilege of having it, and then when
                they finally need it, the insurance company says ‘we’re not going to
                give it.’ We can’t let that happen.

https://youtu.be/cMeG5C9TjU (last visited on April 17, 2020) (emphasis added).




                                                   7
  Case 3:20-cv-00698-VLB Document 1 Filed 05/20/20 Page 8 of 13




       33.     The President is articulating a few core points:

               a. Business interruption is a common type of insurance.

               b. Businesses pay in premiums for this coverage and should reasonably expect
                  they’ll receive the benefit of the coverage.

               c. The COVID-19 pandemic should be covered unless there is a specific exclusion
                  for “pandemics.”

               d. If insurers deny business loss coverage due to the COVID-19 pandemic, they
                  would be acting in bad faith.

       34.     The Government Authority Orders and proclamations, as they relate to the closure

of all “non-life- sustaining businesses,” evidence an awareness on the part of both state and local

governments that COVID-19 causes damage to property. This is particularly true for businesses

such as Plaintiff’s, where customer or client interaction and personal contact results in a heightened

risk of the property becoming contaminated.

IV.    Impact on Plaintiff

       35.     As a result of the Civil Authority Orders referenced herein, Plaintiff was required

to shut its doors and cease operation of its chiropractic practice at Insured Property.

       36.     Plaintiff’s business loss occurred when Dallas County issued its March 22, 2020

Shelter In Place Order, directing all “non-essential” businesses to cease operations at physical

locations and prohibiting the gatherings of “non-essential” individuals.

       37.     Prior to March 22, 2020, Plaintiff’s chiropractic practice was open. Plaintiff’s

practice is not a closed environment, and people – staff, customers, community members, and




                                                  8
  Case 3:20-cv-00698-VLB Document 1 Filed 05/20/20 Page 9 of 13




others – constantly cycle in and out of the practice. Accordingly, there is an ever-present risk that

the Insured Properties are contaminated and would continue to be contaminated.

       38.     Businesses like the Plaintiff’s chiropractic practice is also more susceptible to being

or becoming contaminated, as both respiratory droplets and fomites are more likely to be retained

on the Insured Property and remain viable for far longer.

       39.     Plaintiff’s business is also highly susceptible to rapid person-to-property

transmission of the COVID-19 virus, and vice-versa, because the service nature of the business

places staff and customers in close proximity to business property and to one another and because

the nature of the school’s activities results in high level of respiratory droplets and fomites being

released into the business property’s air .

       40.     The virus is physically impacting Plaintiff. Any effort by Defendants to deny the

reality that the virus has caused Plaintiff physical loss and damage would constitute a false and

potentially fraudulent misrepresentation that could endanger Plaintiff and the public.

       41.     A declaratory judgment determining that the coverage provided under the Policy

exists and is necessary so as to prevent Plaintiff from being left without bargained-for insurance

coverage required to ensure the survival of the chiropractic practice during and after the shutdown

of the business caused by the Civil Authority Orders. As a result of these Orders, Plaintiff has

incurred, and continues to incur, among other things, a substantial loss of business income and

additional expenses, which losses are covered under the terms of the Policy.




                                                 9
 Case 3:20-cv-00698-VLB Document 1 Filed 05/20/20 Page 10 of 13




                                       CAUSE OF ACTION

                                   DECLARATORY RELIEF

       42.     Plaintiff re-alleges and incorporates by reference into this cause of action each

allegation set forth in each and every paragraph of this Complaint.

       43.     The Declaratory Judgment Act, 28 U.S.C. § 2201(a), provides that in “a case of

actual controversy within its jurisdiction . . . any court of the United States . . . may declare the

rights and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201(a).

       44.     An actual controversy has arisen between Plaintiff and Defendants as to the rights,

duties, responsibilities and obligations of the parties under the terms of the Policy in that Plaintiff

contends, and on information and belief, Defendants dispute and deny, that:

               a. The Civil Authority Orders constitute a prohibition of access to Plaintiff’s
                  Insured Property;

               b. The prohibition of access by the Orders has specifically prohibited access as
                  defined in the Policy;

               c. The Policy’s Exclusion of Loss Due to Virus or Bacteria does not apply to the
                  business losses incurred by Plaintiff here that are proximately caused by the
                  Civil Authority Orders issued in response to the COVID-19 pandemic.

               d. The Orders trigger coverage under the terms of the Policy;

               e. The Policy provides coverage to Plaintiff for any current and future civil
                  authority closures of its business in Texas due to physical loss\or damage
                  directly or indirectly from the COVID-19 under the Civil Authority coverage
                  parameters;




                                                  10
 Case 3:20-cv-00698-VLB Document 1 Filed 05/20/20 Page 11 of 13




               f. The Policy provides business income coverage in the event that COVID-19 has
                  directly or indirectly caused a loss or damage at the insured premises or
                  immediate area of the Insured Property; and

               g. Resolution of the duties, responsibilities and obligation of the parties is
                  necessary as no adequate remedy at law exists and a declaration of the Court is
                  needed to resolve the dispute and controversy.

       45.     Plaintiff seeks a Declaratory Judgment to determine whether the Orders constitute

a prohibition of access to Plaintiff’s Insured Property as Civil Authority as defined in the Policy.

       46.     Plaintiff further seeks a Declaratory Judgment to affirm that the Order triggers

coverage.

       47.     Plaintiff further seeks a Declaratory Judgment to affirm that the Policy provides

coverage to Plaintiff for any current and future loss of Business Income sustained and any Extra

Expense incurred as a result of Civil Authority orders requiring closures of insured businesses

property in the State of Texas due to physical loss or damage caused by COVID-19.




                                                 11
 Case 3:20-cv-00698-VLB Document 1 Filed 05/20/20 Page 12 of 13




                                  PRAYER FOR RELIEF

      WHEREFORE, Plaintiff herein prays as follows:

             a. For a declaration that the Civil Authority Orders constitute a prohibition of
                access to Plaintiff’s Insured Property.

             b. For a declaration that the prohibition of access by the Civil Authority Orders
                constitutes they type of prohibited access as defined in the Policy.

             c. For a declaration that the Civil Authority Orders trigger coverage under the
                Policy.

             d. For a declaration that the Policy provides coverage to Plaintiff for any current,
                future and continued Civil Authority closures of its businesses in Texas due to
                physical loss or damage directly or indirectly from COVID-19 under the Civil
                Authority coverage parameters.

             e. For a declaration that the Policy provides business income coverage in the event
                that COVID-19 has directly or indirectly caused a loss or damage at the
                Plaintiff’s Insured Property or the immediate area of the Plaintiff’s Insured
                Property.

             f. For such other relief as the Court may deem proper.

                            TRIAL BY JURY IS DEMANDED

      Plaintiff hereby demands trial by jury.

Dated: May 20, 2020                                  Respectfully submitted,

                                                     /s/ Neal Moskow
                                                     Neal Moskow, Esq.
                                                     URY & MOSKOW
                                                     883 Black Rock Turnpike
                                                     Fairfield, CT 06825
                                                     Telephone: (877) 410-7259
                                                     Facsimile: (203) 610-6399




                                                12
Case 3:20-cv-00698-VLB Document 1 Filed 05/20/20 Page 13 of 13




                                        Arnold Levin, Esq.
                                        Laurence Berman, Esq.
                                        Frederick Longer, Esq.
                                        Daniel Levin, Esq.
                                        LEVIN SEDRAN & BERMAN LLP
                                        510 Walnut Street, Suite 500
                                        Philadelphia, PA 19106-3697
                                        Telephone: (215) 592-1500
                                        alevin@lfsblaw.com
                                        flonger@lfsblaw.com
                                        dlevin@lfsblaw.com

                                        Richard M. Golomb, Esq.
                                        Kenneth J. Grunfeld, Esq.
                                        GOLOMB & HONIK, P.C.
                                        1835 Market Street, Suite 2900
                                        Philadelphia, PA 19103
                                        Telephone: (215) 985-9177
                                        Facsimile: (215) 985-4169
                                        rgolomb@golombhonik.com
                                        kgrunfeld@golombhonik.com

                                        Aaron Rihn, Esq.
                                        ROBERT PEIRCE & ASSOCIATES
                                        707 Grant Street, Suite 125
                                        Pittsburgh, PA 15219
                                        Telephone: (412) 281-7229
                                        Facsimile: (412) 281-4229

                                        W. Daniel “Dee” Miles, III
                                        Rachel N. Boyd
                                        Paul W. Evans
                                        BEASLEY, ALLEN, CROW, METHVIN,
                                        PORTIS & MILES, P.C.
                                        P.O. Box 4160
                                        Montgomery, AL 36103
                                        Telephone: (334) 269-2343
                                        Facsimile: (334) 954-7555
                                        Counsel for Plaintiff




                                   13
